COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EMO TRANS, INC.,                               §                 No. 08-20-00200-CV

                       Appellant,                §                   Appeal from the

  v.                                             §                  41st District Court

  INMOBILIARIA AXIAL, S.A. DE C.V.,              §            of El Paso County, Texas

                        Appellee.                §             (TC# 2019DCV3980)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s motion to vacate the submission and oral argument

setting currently set for April 22, 2021. Accordingly, the above styled and numbered cause will

be rescheduled for submission and oral argument on a later date.

       IT IS SO ORDERED this 26th day of February, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.